Citation Nr: 1745922	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  12-07 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a back disability (degenerative changes of the thoracolumbar spine), also claimed as secondary to a service-connected left knee disability, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1969.  The appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis. 

In December 2014, this case was remanded for further development and is now ready for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Appellant's claim so that she is afforded every possible consideration.

The Veteran and the Appellant have argued that the Veteran's back disability is related to his service or to his service-connected left knee disability.

Pursuant to the Board's December 2014 remand, on April 2015 VA back (thoracolumbar spine) conditions Disability Benefits Questionnaire (DBQ), after a review of the electronic claims file and examination of the Veteran, the examiner diagnosed degenerative arthritis of the spine and degenerative disc disease.  In an April 2015 VA medical opinion, the examiner opined that the Veteran's back disability was less likely than not related to his service and opined that it is less likely than not proximately due to or the result of his service.

When addressing the issue of service connection on a secondary basis, the correct legal standard to apply is whether it is at least as likely as not that his back disability was (a) proximately due to or the result of the Veteran's service-connected left knee disability, or (b) aggravated or permanently worsened by a service-connected left knee disability.  While it appears that the VA examiner's opinion addresses the theory of direct causation, the examiner failed to provide an opinion as to whether it is at least as likely as not that the Veteran's back disability was aggravated or permanently worsened by the service-connected left knee disability.

Since the examiner's opinion does not fully conform to the correct legal standard the Board finds that another medical opinion is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the claims file to the VA physician who provided the April 2015 opinion (if possible, but not required).  If this examiner is unavailable, provide the claims file to another VA examiner.  The claims file, including a copy of this remand, must be made available to the examiner for review who should indicate that the claims file was reviewed.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's back disability was aggravated or permanently worsened by his service-connected left knee disability.  If it is determined that the back disability was related to a service-connected disability, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset of aggravation.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

 Note: The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.

If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

2. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.

If the claim remains denied, a supplemental statement of the case must be provided to the Appellant and her representative, and after the Appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

